Citation Nr: 0837415	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had honorable active service from March 1971 to 
March 1974.  His active service from April 1978 to May 1983 
resulted in an "other than honorable" discharge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.


FINDING OF FACT

The veteran did not engage in combat during active service, 
and the competent medical evidence does not show PTSD 
secondary to non-combat service related stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
also, Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  Specifically, the Court took notice of 
the change in criteria from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Factual Background and Analysis

In this case, the competent evidence does not show that the 
veteran engaged in combat with an enemy force.  His DD Form 
214 does not reflect awards or decorations indicative of 
combat, and there is no other objective evidence of record, 
which otherwise indicates that the veteran, participated in 
combat.  In fact, he has consistently asserted that he had no 
actual combat but rather his duties as a wheeled vehicle 
mechanic were traumatic.  

In various statements submitted with his claim, the veteran 
identified events which he considered to be the precipitating 
cause of his claimed PTSD.  He states that as a mechanic his 
duties included riding as security on mess vehicles out in 
the field.  He also witnessed multiple injuries and 
casualties while visiting the dispensary, but did not provide 
much in the way of details.  He was particularly disturbed by 
young soldiers who harmed themselves by pulling their 
fingernails out with pliers.  He also reported experiencing 
mortar rounds and rocket attacks.  

Since combat status has not been established, the veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of in-service stressor; rather, corroborating 
evidence is needed.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, none 
of the alleged incidents is mentioned in the veteran's 
service records and they have not been reported in sufficient 
detail to be verified.  In fact, in an August 2007 VA 
memorandum, the RO determined that information required to 
verify the stressful events described by the veteran was 
insufficient to send to JSRRC and/or insufficient to research 
the case for an Army record.  

The veteran has not furnished any additional details and 
without such information, VA cannot attempt to verify the 
events.  See 38 C.F.R. § 3.159(c)(2)(i) (in the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  In the absence of any more specific 
information, it is clear that any attempt on the part of VA 
to verify the alleged incident in service would be an 
exercise in futility.  

More importantly, based upon the record as a whole, even if 
the Board presumes, without conceding, the occurrence of the 
veteran's claimed in-service stressors, the veteran lacks a 
proper diagnosis of PTSD related to his non-combat stressors.  
On one hand, the record contains favorable evidence in the 
form of VA clinical records from the veteran's treating 
physician.  Reported symptomatology included night sweats, 
sleeping difficulties, withdrawal, feelings of estrangement, 
restricted affect, irritability, and suspiciousness.  When 
asked about his worst experience in Vietnam, the veteran 
replied "guys hurting themselves by pulling out their own 
fingernails."  The clinical impression included PTSD.  
Considered in isolation, this evidence could be construed as 
supporting the veteran's contention that he currently has 
PTSD.  However, this diagnosis is based upon vague and 
general reference to symptoms without specific discussion of 
the DSM-IV criteria, and without any indication that specific 
stressor history was reviewed as part of the basis for the 
diagnosis.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992). The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Accordingly, the Board does not presume that the diagnosis 
was made in accord with DSM-IV.  Cohen at 140.  Thus, the 
Board assigns minimal, if any, probative weight to the 
treatment records.  

On the other hand, the Board notes that the veteran's 
stressors, described by him during VA examination in August 
2004, did not result in a diagnosis of PTSD.  At that time 
the examiner reviewed the claims file in its entirety, took a 
detailed history of the veteran's military service, post-
service symptoms, and complaints.  The veteran reported that 
he served in Vietnam, but was "not in the bush" or exposed 
to fire during guard duty.  In addition, although he reported 
extreme difficulty interacting with others, he denied most 
symptoms consistent with PTSD, namely hyperarousal and re-
experiencing traumas.  Instead, he was depressed over a 
recent job loss and the reality that he might be unable to 
continue to afford his apartment.  The examiner concluded 
that the veteran's symptoms did not meet the clinical level 
for PTSD, but rather were consistent with dysthymic disorder.  

Because the VA examiner reviewed the veteran's complete 
claims file (including STRs), he was able to fully consider 
and comment upon all the evidence currently of record in 
expressing his diagnostic opinion.  Moreover, in rendering 
his opinion, he also referred to the veteran's stressors and 
specific medical history to support his conclusion.  The VA 
examiner considered the relevant diagnostic criteria and 
specified the ways in which the veteran failed to meet the 
criteria for a diagnosis of PTSD, without disputing his 
stressors.  Thus, the Board finds this opinion to be of 
greater probative value than the VA clinical records.  

In summary, the veteran's claim for PTSD is implausible since 
there is no credible medical diagnosis of this condition in 
the record.  In arriving at this conclusion, the Board has 
considered the veteran's testimony given at a Board hearing 
in February 2008 during which he essentially reiterated 
previously submitted information concerning his in-service 
stressors consistent with complaints made throughout his 
appeal and during VA examination.  However, his testimony 
notwithstanding, a substantial negative piece of evidence is 
the 2004 VA psychiatric examination report, which was 
conducted for the express purpose of determining whether the 
veteran met the diagnostic criteria for PTSD. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in February 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent him a letter in March 
2006 informing him of the information required by Dingess, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained a medical opinion in 2004.  Thus, it appears 
that all obtainable evidence identified by the veteran 
relative to the claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The duties to notify and assist the veteran have been 
fulfilled.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


